Citation Nr: 0409144	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for low back disability, to 
include the question of whether an appeal was timely 
perfected.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from May 1973 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 25, 2001 rating decision 
that denied the benefits sought on appeal.  The veteran was 
notified of that determination by letter of November 2, 2001, 
and filed a Notice of Disagreement (NOD) with the denial on 
January 8, 2002.  The RO issued a Statement of the Case (SOC) 
on October 10, 2002, and the veteran's Substantive Appeal, 
filed via a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) was received on December 24, 2002.

In May 2003, the veteran testified during a hearing before 
the undersigned at the RO; a transcript of the hearing is of 
record.  During the hearing, the veteran requested, as was 
granted, an abeyance period for the submission of additional 
evidence.  Although the veteran filed an additional statement 
with the Board in July 2003, no additional documentary 
evidence has been received.


REMAND

In a May 2004 letter, the Board advised the veteran that the 
record raised a question as to the timeliness of his 
substantive appeal with respect to the issue under 
consideration; the letter advised the veteran that he had a 
60-day period to respond.  In correspondence received in 
April 2004, the veteran indicated that he wished to appear 
during a hearing before a Member of the Board at the RO 
(Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the appellant must be provided an opportunity to 
present testimony at a Travel Board hearing.

Accordingly, to ensure that all due process requirements are 
met, the matter on appeal is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
his April 2004 request.  The RO should 
notify the appellant of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2003).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


